Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 06/22//2022. Claims 1, 3-5, 8-9 and 14-15 are amended. Claims 18-20 are canceled. Claims 1-17 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, 16 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 1, it is not clear which of the “plurality of nodes” the recitation of “the nodes” is referring to.
In claim 1 recites “wherein the first node outputs to the display one or more questions to a user and prompts the user to select an answer”. The “first node” is recited as “an item of content” which means data. While it is common knowledge that a processor can output data to a display to prompt a user, It is unclear how data can output data to and prompt the user. As a result, the metes and bounds of the claim cannot be discerned.
	Additionally in claim 1, “one or more questions to a user and prompts the user to select an answer” is ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear how the “answer” relates to the “one or more questions”: is it an answer to one question of the “one or more questions” or is it an answer to any combination of the “one or more questions”.
	Furthermore in claim 1, “…the selected answer is correct…” lacks antecedent basis because the recitation of “prompts the user to select an answer” does not positively establish the user selects an answer.
	In claim 2, “the user's route” lacks antecedent basis.
	Additionally in claim 2, “each time the user answers one or more questions…” is ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear how the “each time” relates to the “one or more questions”: is it each time the user answers one question of the “one or more questions” or is it each time the user answers any number of the “one or more questions”.
	In claim 3, “the particular subject area or subset of information thereof” lacks antecedent basis.
	In claim 4, “the selected answer to a question” lacks antecedent basis.
	In claim 5, “the user's response to the testing module” lacks antecedent basis.
	In claim 6, “the response from the user” lacks antecedent basis. 
	In claim 7, “the content of one or more next nodes” is ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear how the “content” is present in one “next node” of the “one or more next nodes” or is content related to any number of the “one or more next nodes”.
	In claim 7, “the user's response to the testing module” lacks antecedent basis.
	Claim 8 is ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether “an item of content” is intended to be same as or different from “an item of content” recited in parent claim 1.
	In claim 8, “the answer” in “select the answer…” lacks antecedent basis.
	In claim 8, “answering one or more questions” is ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether “one or more questions” is intended to be same as or different from “one or more questions” recited in parent claim 1.
	Furthermore in claim 8, it is unclear what “their” in “…performance baseline is determined by the user answering one or more questions and indicating their confidence that the answer to the questions is correct using the confidence metric…” is referring to.
	In claim 8, it is unclear which “questions” of the “one or more questions” the recitation of “the questions” is referring to.
	In claim 9, “a user” is ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether “user” is intended to be same as or different from “user” recited in parent claim 1. Limitations associated with a user are also ambiguous and do not clearly and precisely define the metes and bounds of the claimed invention for the reasons noted above. For example, in “a user profile of the user”, it is not clear whether “user profile” is intended to refer to same or different “user” than the “user” recited in parent claim 1.
	In claim 12, “the corresponding content” lacks antecedent basis.
	In claim 12, it is not clear whether “a question” recited in line 11 is intended to be same as or different from “a question” recited in line 9.
	In claim 12, “the associated confidence metric value” lacks antecedent basis.
Furthermore in claim 12, it is unclear what “they” in “…prompt the user to select how confident they are that a selected answer to a question displayed by the test module is correct” is referring to.
	In claim 12, “the user's determined level knowledge of the content represented by the first sub-set of nodes” lacks antecedent basis.
	In claim 13, it is unclear what “their” in “…prompting the user to issue an oral command in connection with their selection of an answer…” is referring to.
	In claim 15, “the amount of time the user is actively engaged with the content” lacks antecedent basis.
	In claim 16, “the data processing arrangement” lacks antecedent basis.
	It is apparent that the claims are replete with indefinite language and the above
may not be an exhaustive list of the indefinite language in the claims. Applicant is
responsible for reviewing the claims and making all appropriate corrections. Applicant
also needs to maintain claim language consistency to avoid claim ambiguity.
	In view of the above rejections under 35 U.S.C. 112(b), claims 1-17 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A learning management system comprising:”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[a]  A learning management system comprising:
A system falls under the statutory subject matter class of a machine. See
35 U.S.C. § 101 (“Whoever invents or discovers any new and useful
process, machine, manufacture, or composition of matter, or any new and
useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.”).
[b]  a display; and a processing element in electronic communication with the display, the processing element configured to perform the following operations:
The display and processing element are generic computer components. 
[c]  generate a plurality of nodes, wherein the nodes correspond to an item of content
Generating a plurality of nodes is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[d]  implement a testing module that selects a first node of the plurality of nodes to display on the display
Selecting a first node of the plurality of nodes is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The testing module and display are generic computer components.
[e]  display on the display, wherein the first node outputs to the display one or more questions to a user and prompts the user to select an answer
Displaying data is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

The display is a generic computer component.
[f]  implement a confidence metric that prompts the user
Prompting for data is displaying and receiving data and as such is insignificant extra-solution activity (i.e., data presentation and gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Alternatively, prompting the user is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion) at least to the extent that an educator could prompt such selection via oral or written communication with another person, such as a student. See 2019 Memorandum 52.

The confidence metric is a generic computer component.
[g]  select a value corresponding with the user's confidence that the selected answer is correct
Selecting data is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[h]  wherein the selected answer and the confidence metric value for the first node are used to determine a second node from the plurality of nodes to display to the user next
Determining data is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations of the display, processing element, testing module and confidence metric noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the display, processing element, testing module and confidence metric does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the display, processing element, testing module and confidence metric which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: at least [0016]:…providing by a system including a processor…; [0021]:…machine-learning algorithm is implemented based upon Bayesian networks…; [0035]:… Graphical User Interface (GUI) is optionally provided on a smart phone that is operable to execute one or more software applications (“apps”) (namely, one or more software programs, also known as software products) that are downloaded or otherwise provided to the smart phone; [0051]:…a machine learning system comprising a server arrangement and a graphical user interface arrangement for dynamically assessing knowledge of a user on a topic using a machine learning algorithm, comprising: a processor arrangement; a memory configured to store a database arrangement of nodes of content modules corresponding to a knowledge assessment…; [0062]:… system comprises a graphical user interface arrangement 102, a server arrangement 104, a server database arrangement 106, a machine learning component 108 and a sensing device 110; the sensing device 110 is optionally an existing sensing device that is configured, namely adapted, for implementing embodiments of the present disclosure (for example a personal computer, a laptop computer, a tablet computer, a smart phone). The graphical user interface arrangement 102 includes a single graphical user interface or, alternatively, a plurality of graphical user interfaces. Likewise, the server arrangement 104 includes a single server or, alternatively, a plurality of servers. The server arrangement 104 includes one or more processors or processing elements that process, receive, and execute instructions….; 
[0063]:…confidence metric are provided to the machine learning component 108. The machine learning component 108 comprises a machine learning algorithm…; [0064]:… modules function as has been described above, one or more software products that are executable upon computing hardware, The modules 202, 204, 206, 208, 210, 212 and 214 of the machine learning system are operable to supply training subject matter to one or more users, and also to receive response from the one or more users…; [0066]:…graphical user interface (GUI) arrangement 402 includes a pixel array screen…; [0074]:…employing commonly-known machine-learning techniques (for example, by employing neural networks) or learned manually. The lack of details about the display, processing element, testing module and confidence metric indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing the generic functions of displaying data and prompting for data. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps [e] and [f], as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), the additional elements in representative claim 1, namely the display, processing element, testing module and confidence metric do not, either individually or in combination, integrate the abstract idea into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the display, processing element, testing module and confidence metric in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. The published Specification merely refers to the display, processing element, testing module and confidence metric at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the display, processing element, testing module and confidence metric are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of [e] “display[ing] on the display, wherein the first node outputs to the display one or more questions to a user” and [f] “prompt[ing] the user” which represent insignificant pre-solution activity of data presentation and data gathering, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The evidence presented supports a finding that the display, processing element, testing module and confidence metric were well-understood, routine, and conventional.
	The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of generating, selecting, displaying, prompting, selecting and determining is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 12:
 	Independent claim 12 is a method of testing knowledge of a subject the method comprising steps comparable to those of representative claim 1. The claim recites at a high level of generality the following additional elements: a system including a processor, a test module, a display and a confidence metric module (See published Specification, at least ¶¶ 16, 21, 35, 51, 62, 63, 64, 66, 74). Accordingly, independent claim 12 is rejected similarly to independent claim 1.
In regard to independent Claim 16:
 Independent claim 16 is a method of testing knowledge of a subject, wherein the method comprises steps comparable to those of representative claim 1. The claim recites at a high level of generality the following additional elements: a processor, database arrangement of nodes of content modules, a data processing arrangement, a graphical user interface (GUI) arrangement and a machine learning algorithm (See published Specification, at least ¶¶ 16, 21, 35, 51, 62, 63, 64, 66, 74). Accordingly, independent claim 16 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-11, 13-15 and 17 include all the limitations of respective  independent claims 1, 12 and 16 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1, 12 and 16. The additional elements, for example, the dynamic processing module (claim 2) and server (claim 8), are recited as generic, or part of generic devices, performing or being used in performing generic computer functions. While dependent claims 2-11, 13-15 and 17 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-11, 13-15 and 17 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-9, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaslavsky et al. (US 20150243179 A1) (Zaslavsky).
Re claims 1, 12 and 14:
	[Claim 1] Zaslavsky discloses a learning management system comprising: a display; and a processing element in electronic communication with the display (at least ¶  1: adaptive e-learning system; figures 7-8 and associated text), the processing element configured to perform the following operations: generate a plurality of nodes, wherein the nodes correspond to an item of content (at least figures 1-3 and associated text: course datagraph macrostructure…; ¶ 26: a "course" generally refers to a set of related "knowledge entities,"…Each knowledge entity can include embedded lesson datagraph microstructures…to refer generally to objects that facilitate the acquisition of knowledge relating to particular topics or sub-concepts within the course; and embedded practice datagraph microstructures…to refer generally to objects that facilitate the reinforcement, assessment, and/or refreshment of knowledge relating to particular topics or sub-concepts within the course…); implement a testing module that selects a first node of the plurality of nodes to display on the display, wherein the first node outputs to the display one or more questions to a user and prompts the user to select an answer (at least ¶ 55:… a processor-implemented knowledge level estimator 630 that is communicatively coupled with the course data store and that receives response data 650 from the student in response to displaying the next selected item 645 to the student…  ); and implement a confidence metric that prompts the user to select a value corresponding with the user's confidence that the selected answer is correct, wherein the selected answer and the confidence metric value for the first node are used to determine a second node from the plurality of nodes to display to the user next (at least ¶ 55:…the response data 650 can include the correctness of response (e.g., whether the response is correct, most correct, partially correct, etc.), confidence level (e.g., a slider or other technique can be used to determine the student's confidence in his answer); ¶ 41: the response target may also automatically proceed to a next lesson step object 310 or practice step object 360 (or provide a second level of responses, such as a selection to proceed to the next lesson step object 310 practice step object 360).
	[Claims 12 and 14] Zaslavsky discloses a method of testing knowledge of a subject (at least ¶ 26:…facilitate the reinforcement, assessment, and/or refreshment of knowledge relating to particular topics or sub-concepts within the course) the method comprising: i) providing by a system including a processor, a plurality of content where each item of content is associated with a respective node in a multi axial network of nodes (at least figure 1-3 and associated text: course datagraph macrostructure…; ¶ 26: a "course" generally refers to a set of related "knowledge entities,"…Each knowledge entity can include embedded lesson datagraph microstructures…to refer generally to objects that facilitate the acquisition of knowledge relating to particular topics or sub-concepts within the course; and embedded practice datagraph microstructures…to refer generally to objects that facilitate the reinforcement, assessment, and/or refreshment of knowledge relating to particular topics or sub-concepts within the course…; Figure 9 and  associated text: method 900 for optimizing knowledge acquisition in an e-learning datagraph structure…); ii) selecting by the system a first sub-set of nodes to display the corresponding content to a user; iii) providing by the system a test module to display on a display one or more test questions to the user based on the content represented by the first sub-set of nodes (at least figure 2 and associated text, for example: for a prerequisite knowledge edge 215, the metadata may define a "mastery threshold," indicating a certain level of mastery required by the student in the source knowledge entity 210 before being eligible to start learning the destination knowledge entity 210); iv) providing by the system a confidence metric module ([Claim 14]) compris[ing] one or more sliders displayed on a graphical display, configured to prompt the user to select how confident they are that a selected answer to a question displayed by the test module is correct; v) recording by the system the user's answer to a question and the associated confidence metric value; vi) determining by the system the user's knowledge of the content represented by the first sub-set of nodes (at least ¶ 55:…the response data 650 can include the correctness of response (e.g., whether the response is correct, most correct, partially correct, etc.), confidence level (e.g., a slider or other technique can be used to determine the student's confidence in his answer)); vii) directing by the system the user to a second sub-set of nodes representing a first level of difficulty and/or content or a third sub-set of nodes representing a second level of difficulty and/or content, different to that represented by the second sub-set of nodes, depending on the user's determined level knowledge of the content represented by the first sub-set of nodes (at least ¶ 41: the response target may also automatically proceed to a next lesson step object 310 or practice step object 360 (or provide a second level of responses, such as a selection to proceed to the next lesson step object 310 practice step object 360).
Re claim 3:
	[Claim 3] Zaslavsky discloses wherein the first node displayed by the testing module comprises one or more multiple choice questions on the particular subject area or subset of information thereof (at least ¶ 41:…multiple answer choices for a question posed…).
Re claim 8:
	[Claim 8] Zaslavsky discloses wherein: the plurality of nodes are stored on a server with each node representing an item of content; the testing module is implemented by the server and is configured to transmit to the display the one or more questions to be displayed to the user and prompt the user to select the answer; the confidence metric is implemented on the server or a client; and a user profile is implemented on the server and is configured to record the user's selected answer and confidence metric value, wherein a performance baseline is determined by the user answering one or more questions and indicating their confidence that the answer to the questions is correct using the confidence metric, and wherein the performance baseline is updated each time the user answers a question (at least ¶ 4: student profile information; ¶ 55:…the response data 650 can include the correctness of response (e.g., whether the response is correct, most correct, partially correct, etc.), confidence level (e.g., a slider or other technique can be used to determine the student's confidence in his answer)); ¶ 63:… a student profiler 670 maintains student profile information 675 about one or more students…; ¶ 67:… the initial knowledge level for each student can be set to 0.5 (or 0.0, or any other suitable value, as described above). Embodiments of the method typically use a fabricated knowledge level for each student, not an actual knowledge level of the student…; ¶ 68:… an updated knowledge level 635 is calculated for each of the plurality of students as a function of the previous response data, the prior difficulty levels, and the prior knowledge levels…; ¶ 69:…at stage 1020, the prior difficulty level for each practice datagraph microstructure 350 can be set to the updated difficulty level, and the prior knowledge level for each of the plurality of students can be set to the updated knowledge level).
Re claim 9:
	[Claim 9] Zaslavsky discloses wherein the method comprises: i) capturing and recording one or more parameters of a user of the learning management system; ii) creating a user profile of the user including identity information and the one or more parameters of the user to create baseline values of said one or more parameters; iii) monitoring said one or more parameters of the user instantaneously when the user answers questions displayed by the testing module; iv) comparing the instantaneous parameters of the user with the baseline parameters of the user stored in the user profile; and v) selecting the next content to be displayed to the user dependent on whether the one or more parameters are at, above or below the baseline (at least ¶ 4: student profile information; ¶ 55:…the response data 650 can include the correctness of response (e.g., whether the response is correct, most correct, partially correct, etc.), confidence level (e.g., a slider or other technique can be used to determine the student's confidence in his answer)); ¶ 61:… the acquisition monitor 620 can determine whether the student's updated knowledge level 635 has fallen below some minimum threshold level, indicating the acquisition failure; ¶ 62:… iterate the identifying at stage 920, the presenting at stage 924, the receiving at stage 928, and the calculating at stage 932, until the updated knowledge level for the student reaches a target knowledge level (e.g., a mastery threshold, or the like) stored in association with the knowledge entity; ¶ 63:… a student profiler 670 maintains student profile information 675 about one or more students…; ¶ 67:… the initial knowledge level for each student can be set to 0.5 (or 0.0, or any other suitable value, as described above). Embodiments of the method typically use a fabricated knowledge level for each student, not an actual knowledge level of the student…; ¶ 68:… an updated knowledge level 635 is calculated for each of the plurality of students as a function of the previous response data, the prior difficulty levels, and the prior knowledge levels…; ¶ 69:…at stage 1020, the prior difficulty level for each practice datagraph microstructure 350 can be set to the updated difficulty level, and the prior knowledge level for each of the plurality of students can be set to the updated knowledge level).
Re claim 15:
	[Claim 15] Zaslavsky discloses recording the amount of time the user is actively engaged with the content and wherein the recorded time is used in the determination of the user's determined knowledge of the content represented by the first sub-set of nodes (at least ¶ 3: e-learning courses can offer, or force, a review of a certain concept if a certain amount of time has elapsed since the concept was last presented to the student; or a student can be permitted to select from multiple alternative versions of a course, depending on skill level, prior knowledge, goals; ¶ 30: Upon reaching a trigger event (e.g., at the end of a particular lesson or course, at a point in a lesson or course flow specified by the course creator or instructor, when requested by a student (e.g., by pressing a "summarize" button or based on student preferences), after some learning time has elapsed, after some number of concepts has been consumed and/or practiced, after some amount of time has elapsed since last interacting with a particular concept, and/or at any other suitable time), a summary can be generated from the relevant node attributes 115; ¶ 42: showing a countdown timer for the object and/or which response should be the implied user choice when the time expires).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky, as applied to claim 1 above, in view of Brown et al. (US 20160217701 A1) (Brown).
Re claim 2:
	[Claim 2] Zaslavsky appears to be silent on but Brown, which relates to systems and methods for performing analysis and guidance of learning in real-time, which may be utilized in an on-line learning environment (¶ 1) teaches or at least suggests wherein the processing element further implements a dynamic processing module that maps the user's route through the plurality of nodes, wherein each time the user answers one or more questions through the testing module and confidence metric, the user's route is updated (¶ 46: the design of a test 302 may be dynamic, such that tasks and questions are selected based at least in part on the student's previous responses to questions 304 on the test 302…The choice of educational materials may also be dynamic and based at least in part on the student's previous responses). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of Zaslavsky wherein the processing element further implements a dynamic processing module that maps the user's route through the plurality of nodes as claimed to predictably yield an enhanced dynamic knowledge level adaptation of e-learning datagraph structures that obtains precise determinations and estimates of student ability and question difficulty and subsequently allows the choice of educational materials to be dynamic and based at least in part on the student's previous responses (Brown).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky, as applied to claim 1 above.
Re claim 4:
	[Claim 4] Zaslavsky appears to be silent on wherein the confidence metric is a slider that prompts the user to select confidence that the selected answer to a question is correct in a number format including 0 to 1 and 0% to 100%, or fractionally. The Examiner takes OFFICIAL NOTICE that the concept and advantages of the 0–100 percentage scale (0% to 100%) is ubiquitous in the education field. The 0 to 1 (e.g., 0 = 0%; .95 = 95%) and fractional (e.g., 95/100 = 95%) formats are simply alternative visual representations of the percentage scale. Hence, it would have been prima obvious to one skilled in the art at the time before the effective filing date  of the invention to have modified the teachings of Zaslavsky wherein the confidence metric is a slider that prompts the user to select confidence that the selected answer to a question is correct in the claimed number format because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Furthermore, this would simply predictably allow expressing the confidence metric in a commonly used format.
Re claim 13:
	[Claim 13] As shown above, Zaslavsky discloses prompting the user to issue their selection of an answer to a question displayed by the test module (at least ¶ 41: the set of lesson responses 320 or practice responses 370 can represent multiple answer choices for a question posed as part of its lesson step object 310 or practice step object 360 (e.g., "The capital of Japan is: (a) Tokyo; (b) Kyoto; (c) Okinawa; or (d) None of the above"), as a prompt posed as part of its lesson step object 310 or practice step object 360 (e.g., "Are you ready to move on?" followed by a selection or text field; or "Click here to continue"), or any other suitable set of responses.). However, Zaslavsky appears to be silent on prompting the user to issue an oral command in connection with their selection of an answer to a question displayed by the test module. The Examiner takes OFFICIAL NOTICE that the concept and advantages of prompting for a verbal response is ubiquitous in the education field. Hence, it would have been prima obvious to one skilled in the art at the time before the effective filing date  of the invention to have modified the teachings of Zaslavsky to enable prompting the user to issue an oral command in connection with their selection of an answer to a question displayed by the test module because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Furthermore, this would simply predictably allow prompting for responses as commonly done in the education field.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky, as applied to claim 9 above, in view of GAL et al. (US 20140335497 A1) (GAL).
Re claims 10-11:
	[Claims 10-11] Zaslavsky appears to be silent on but GAL, which relates to electronic learning (¶ 2), teaches or at least suggests issuing an alert if the instantaneous parameters of the user do not match the baseline parameter values of the user (at least ¶ 31: the assessment module is to generate an alert substantially in real-time if the assessed knowledge level is below a pre-defined threshold), restricting access to the learning management system until the alert is cancelled by a supervisory user of the learning management system (at least ¶¶ 41-42: the lesson planning module is to perform a modification of the lesson plan based on input entered substantially in real-time during the lesson through a teacher station…the modification includes…temporarily locking a learning activity to be unavailable to student stations; and unlocking a previously-locked learning activity). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of Zaslavsky by issuing the alert and restricting access as claimed to predictably yield an enhanced dynamic knowledge level adaptation of e-learning datagraph structures that enables a teacher to control and to plan in advance, how far the students (or all students in class, or a group of students, or an individual student) would be authorized to progress in the educational content items for a specific lesson and/or for a specific course (Gal: ¶ 303).
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaslavsky in view of Jeong (US 20180012507 A1) and Brown. Claims 5-7, as applied to claim 1 above are also rejected under this heading for concision.
Re claim 16:
	[Claim 16] Zaslavsky discloses a method of testing knowledge of a subject (at least ¶ 26:…facilitate the reinforcement, assessment, and/or refreshment of knowledge relating to particular topics or sub-concepts within the course), wherein the method comprises: i) generating by a processor a database arrangement of nodes of content modules corresponding to a knowledge assessment (at least figure 1-3 and associated text: course datagraph macrostructure…; ¶ 26: a "course" generally refers to a set of related "knowledge entities,"…Each knowledge entity can include embedded lesson datagraph microstructures…to refer generally to objects that facilitate the acquisition of knowledge relating to particular topics or sub-concepts within the course; and embedded practice datagraph microstructures…to refer generally to objects that facilitate the reinforcement, assessment, and/or refreshment of knowledge relating to particular topics or sub-concepts within the course…; Figure 9 and  associated text: method 900 for optimizing knowledge acquisition in an e-learning datagraph structure…), wherein each of the nodes comprises a set of numeric attributes and weights associated with at least a difficulty or a theme of the content modules (at least ¶ 6: course data store…identifies a next practice datagraph microstructure to present to a student via a processor-implemented course consumption platform as a function of a present knowledge level associated with the student and as a function of the respective difficulty levels of the number of practice datagraph microstructures); ii) generating by the processor in a data memory arrangement of the data processing arrangement a multi-dimensional space with multiple axes based upon the database of nodes of content modules; iii) capturing a user's response with reference to a content module of a node using a graphical user interface (GUI) arrangement for communicating interactively with the database arrangement, and processing the user's response; iv) processing by the processor success in the response from the user as perceived by the user as a confidence metric using the graphical user interface arrangement (at least ¶ 55:… a processor-implemented knowledge level estimator 630 that is communicatively coupled with the course data store and that receives response data 650 from the student in response to displaying the next selected item 645 to the student…the response data 650 can include the correctness of response (e.g., whether the response is correct, most correct, partially correct, etc.), confidence level (e.g., a slider or other technique can be used to determine the student's confidence in his answer)); v) providing by the processor the response from the user and the confidence metric to a machine learning algorithm (at least ¶ 75:… machine learning can be used to interpret the dataset to derive which student profile information tends to yield the highest acquisition effectiveness for each variant knowledge entity…; at least ¶ 90:…an advanced neural network, machine learning, kernel method, decision tree, or other suitable technique to choose the next most desirable content item).
	Zaslavsky appears to be silent on determining by the processor a probability distribution of success on a next node based upon a success of the response from the user on the content module of the node and the confidence metric; vii) ranking by the processor the nodes based upon a weight that is a function of the probability distribution; and viii) modularizing and representing the content modules to the user as a schedule based upon the ranking of the nodes. However, 
Jeong, which relates to a context-aware adaptive data processing application (¶ 1) at least discloses “the course scheduling feature 158 may automatically assign top priority to a study course in which the user is struggling the most, while assigning the lowest priority to a study course in which the user is succeeding the most”. Even further, the course scheduling feature 158 can optimize the user's study schedule according to the expected average score for each course (e.g., the course with the lowest expected average score is prioritized so as to maximize the amount of time spent studying on such course)” (¶ 63). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of delivering adaptive, interactive e-learning courses, one would have looked to fields in which study material for a study course is selected, a schedule for administering study sessions of the study course and a sequence of the selected study material of each study course are generated so as to enhance a user's learning potential by automatically selecting and presenting study material that best suit the user's studying situation (Jeong: ¶ 93).
	Furthermore, Brown at least discloses “using item response theory (IRT). IRT supposes that the probability of a correct response to an item on a test is a mathematical function of person and item parameters, such as intelligence and difficulty” (¶ 5), that “questions may be chosen in real-time with specified levels of difficulty or related to different skills or areas in order to better guide learning in an on-line environment” (¶ 7), that “The student's ability may comprise the probability that the student will provide a correct response to the question” (¶ 8), that “the systems and methods may provide a real-time assessment of learning which may comprise: precise definitions of question difficulty and student ability; tracking performance after each question; a precise definition of skill acquisition based on analyses of student performance; choosing questions in real-time with specified levels of difficulty to better guide learning; assessing the difficulty level of a question” (¶ 16), and that “the disclosure exploit the power of Bayesian analysis to determine the difficulty of test questions or items and to determine the ability of a student, examinee, or other entity responding to a test question or item…The determination may be made from the properties of a probability distribution, probability distribution function, or probability density” (¶ 18). Brown additionally discloses “[A]s the student responds to each question, the resulting response may be scored to generate an observable, or evidence, regarding the student's ability. The observable may then be used to update a model representing a prior distribution or estimate of the student's ability before responding to the question to generate a posterior distribution or estimate of the student's ability after responding to the question. Similarly, the difficulty of a question or item on a test can be represented as a probabilistic measure that a student or group of students will provide a correct response. An observable may then be used to update a model comprising a prior distribution or estimate of the difficulty of a question before the student responds to the question to generate a posterior distribution or estimate of the difficulty of the question after the student responds to the question. In this way, the systems and methods disclosed herein exploit the power of Bayesian inference and analysis so that precise determinations and estimates of student ability and question difficulty may be obtained” (¶ 19), and that “information related to a plurality of tasks 124 may include the estimated difficulty of a given question, which may be the estimate of a probability distribution or density representing the probability that a student or group of students will provide a correct response to the question” (¶ 34). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, applying the technique of estimating a probability distribution or density representing the probability that a student or group of students will provide a correct response to the question to choose questions in real-time with specified levels of difficulty as taught by Brown to the technique of automatically selecting and presenting study material that best suit the user's studying situation as taught by Jeong as it would have allowed 
determining by the processor a probability distribution of success on a next node based upon a success of the response from the user on the content module of the node and the confidence metric; vii) ranking by the processor the nodes based upon a weight that is a function of the probability distribution; and viii) modularizing and representing the content modules to the user as a schedule based upon the ranking of the nodes and predictably yielded an enhanced dynamic knowledge level adaptation of e-learning datagraph structures that allows obtaining precise determinations and estimates of student ability and question difficulty (Brown) and effectively enhance the user's learning potential by automatically selecting and presenting study material that best suit the user's studying situation (Jeong).
Re claims 5-7:
	[Claims 5-7] The claims recite probability distribution of success limitations similar to those of claim 16 and as a result are similarly rejected.
Re claim 17:
	[Claim 17] Zaslavsky teaches or at least suggests dynamically and iteratively increasing or decreasing a difficulty and/or specificity of the content module based upon the knowledge of the user on the topic (at least ¶ 4: computing difficulty levels of practice items based on statistical analyses of prior response data, using response data from one knowledge entity to impact knowledge level determinations relating to other related knowledge entities, adapting courses with variant knowledge entities according to student profile information; ¶ 64: compute appropriate difficulty levels 605 for the practice datagraph microstructures 350 based, for example, on statistical information relating to prior responses to those practice datagraph microstructures 350 by many students).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715